Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Helen S. Liu, Reg. No. 55,389; on June 7, 2021.
The application has been amended as follows:

In claim 1, line 21, “surface of device smooth” was deleted, and in its place, --exterior surface of the device even and an opposing exterior surface of the device uneven--  was inserted.

In line 22, between “wherein” and “when”, a comma --,--  was inserted.

In line 28, “with two layers of the bonded scaffold in” was deleted, and in its place, --other and portions of the first and second layers of the scaffold are bonded--  was inserted.

In lines 28 and 29, “forming a pedal shape” was deleted.

	In claim 7, line 22, “surface of the device smooth” was deleted, and in its place, --exterior surface of the device even and an opposing exterior surface of the device uneven--  was inserted.

In line 23, before “when”, --wherein, --  was inserted.

In line 25, “two layers of the bonded scaffold in” was deleted, and in its place, --portions of the first and second layer of the scaffold are bonded--  was inserted.

In lines 25 and 26, “forming a pedal shape” was deleted.

In line 27, before “when”, --wherein, --  was inserted.

In line 30, after “expanded profile;” –and--  was inserted.

The following is an examiner’s statement of reasons for allowance:   With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a device, having a first elongated profile and a second radially expanded profile, comprising, inter alia; a frame and a scaffold, wherein the frame comprises a first flange portion, a second flange portion, and a shunt portion; wherein the first flange portion comprises a plurality of flange segments, the second flange portion comprises a plurality of flange segments, wherein each flange segment of the first and second flange 
With respect to base claim 7, none of the prior art of record, alone or in combination, discloses a device, having a first elongated profile and a second radially expanded profile, comprising a frame and a scaffold, wherein the frame comprises a first flange portion, a second flange portion, and a shunt portion; wherein the first flange 

However, Forcucci et al. do not disclose that the scaffold covers all surfaces of the frame, wherein the first and second flange portions are sealed between two layers of the scaffold or two layers of the scaffold seal around each of the two adjacent struts; wherein the scaffold comprises a first layer and a second layer, the first layer of the scaffold disposes against the first surface of the frame, the second layer of the scaffold .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771